Citation Nr: 1327057	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  11-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for coronary artery disease from June 1, 2011.

2.  Entitlement to special monthly compensation at the housebound rate after June 1, 2011.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2011 of a Department of Veterans Affairs (VA) Regional Offices (RO).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND


On the claim for increase for coronary artery disease, after the Veteran was last examined by VA examination in May 2011, the Veteran was hospitalized in November 2011 for chest pains, resulting in a stent placement.  As there appears to have been a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted. 

On the claim for special monthly compensation at the housebound rate, the evidence is insufficient to decide whether the Veteran is permanently housebound under 38 C.F.R. § 3.350(i)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records, including hospital records, since November 2011.  





2.  Afford the Veteran a VA examination to determine the current level of impairment due to coronary artery disease.  The VA examiner is asked to address the following: 

Whether there is chronic congestive heart failure; or, 

A work load of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, 

A left ventricular dysfunction with an ejection fraction less than 30 percent. 

The Veteran's file must be made available to the examiner for review. 

3.  Afford the Veteran a VA examination to determine whether the Veteran is permanently housebound, that is, substantially confined to his immediate premises as a direct result of his service-connected disabilities. 

The Veteran's file must be made available to the examiner for review. 

4.  After the above development, adjudicate the claims.  If either benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



